Citation Nr: 0738575	
Decision Date: 12/07/07    Archive Date: 12/13/07

DOCKET NO.  06-14 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
Schmorl's nodes, L3-L4, with symptomatic disability.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel




INTRODUCTION

The veteran served on several periods of active duty to 
include from November 1964 to November 1968, from March 1971 
to January 1977, and from November 1990 to May 1991, with 
additional service in the U. S. Army Reserve.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The veteran's case was certified on appeal to the Board in 
September 2006.  The veteran submitted a statement that was 
originally received at the RO in October 2007 and forwarded 
to the Board in November 2007.  The veteran asked that his 
pending appeal for an increased evaluation for his service-
connected back disability be returned to the RO.  He also 
said he desired a Decision Officer Review in the matter.  

The veteran also said he had new evidence on post-traumatic 
stress disorder (PTSD), depression, higher medicine dosage, 
and sleep apnea.  The appellate record does not show those 
issues as developed or currently on appeal.  

In light of the Board's decision to remand the case, the 
veteran's correspondence can be addressed by the agency of 
original jurisdiction in the first instance.


The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran submitted a claim for an increased evaluation for 
his service-connected 10 percent for Schmorl's nodes, L3-L4, 
with symptomatic disability in February 2005.  He was 
afforded VA examinations to assess his increased evaluation 
claim and a claim for service connection for a hip disability 
in June 2005.  The VA spine examiner said the veteran had a 
normal range of motion but did not provide any specific 
measurements.  The examiner noted that when the veteran 
pointed to the area of his back where his pain was located 
that it was not at the level involved by Schmorl's nodes.  
The examiner opined that the veteran's back pain was 
secondary to degenerative disc disease (DDD) and not to 
Schmorl's nodes.  The examiner added that individuals with 
Schmorl's nodes do not develop hip pathology and other joint 
pathology.  He noted that a Schmorl's node was an endplate 
small disc herniation.  This could be symptomatic with back 
pain but "with a vast majority of time will all improve."

The VA hip examiner noted that the veteran complained of pain 
that radiated from the low back.  He denied any groin pain.  
There was x-ray evidence of bilateral hip arthritis.  The 
examiner said that the veteran's main pain complaint seemed 
most closely related to his low back with the radiation of 
the pain from the low back, around the sides, to the hips.  
The examiner noted that degenerative arthritis normally 
caused pain in the groin region.  The examiner said the 
veteran had mild, early degenerative changes, with some loss 
of motion of the hips.  He said this was less than likely as 
a result of his low back problem or his Schmorl's nodes.  

Associated with the claims folder are VA treatment records 
for the period from June 2005 to March 2006.  The initial 
entry is dated June 16, 2005, just prior to the two VA 
examinations.  The veteran was given a caudal epidural 
steroid injection to treat chronic low back pain with 
radiculopathy.  He had a second injection on July 5, 2005.  
The plan was for the veteran to call for another injection in 
6-8 months if the current injections were beneficial.  The VA 
records do not include clinical entries leading up to the 
first injection that would be expected to show an evaluation 
of the veteran's complaints and the need for the injection.  
Also, there are no clinical entries following the second 
injection to denote whether any relief was obtained.

The Board finds that a new examination is required to assess 
the veteran's level of disability from his Schmorl's nodes, 
L3-L4, with symptomatic disability.  It has been over two 
years since his last examination, there are VA records 
documenting the need for pain blocking injections 
contemporaneous with his last examinations, and obvious 
missing treatment records.  Further, the VA spine examiner 
listed the veteran's range of motion as normal; however, 
specific measurements are required in order to afford the 
veteran a proper review of the pertinent rating criteria.  
Finally, an examiner will need to comment on the issue of 
whether the veteran's back pain is still only attributable to 
his DDD.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the 
veteran and request that he identify 
the names, addresses and approximate 
dates of treatment for all health 
care providers, VA and private, who 
may possess additional records 
pertinent to his claim for the 
period from February 2004.  

2.  The veteran should be afforded 
an examination to evaluate his 
Schmorl's nodes, L3-L4, with 
symptomatic disability.  The 
examiner must review the veteran's 
claims folder in association with 
the examination.  All indicated 
studies, tests and evaluations 
deemed necessary should be performed 
and the results noted in the 
examination report.  The veteran's 
primary complaint has been of pain 
in the lower back.  The examiner 
should also specify whether the 
veteran's pain can be attributed to 
his service-connected disability for 
Schmorl's node or whether it is 
attributable to another source.  If 
the examiner is unable to provide 
such an opinion, it should be noted 
in the examination report.  

In reporting the results of range of 
motion testing, the examiner should 
identify any objective evidence of 
pain and the specific excursion(s) 
of motion, if any, accompanied by 
pain.  To the extent possible, the 
examiner should assess the degree of 
severity of any pain.  

Tests of joint movement against 
varying resistance should be 
performed.  The extent of any 
incoordination, weakened movement 
and excess fatigability on use 
should also be described by the 
examiner.  If feasible, the examiner 
should assess the additional 
functional impairment due to 
weakened movement, excess 
fatigability, or incoordination in 
terms of the degree of additional 
range of motion loss.

The examiner should also express an 
opinion concerning whether there 
would be additional limits on 
functional ability on repeated use 
or during flare-ups (if the veteran 
describes flare-ups), and, to the 
extent possible, provide an 
assessment of the functional 
impairment on repeated use or during 
flare-ups.  If feasible, the 
examiner should assess the 
additional functional impairment on 
repeated use or during flare-ups in 
terms of the degree of additional 
range of motion loss.  

The examination report must include 
a complete rationale for all 
opinions expressed.  

3.  After undertaking any other 
development deemed appropriate, the 
RO should re-adjudicate the issue on 
appeal.  If the benefit sought is 
not granted, the veteran and his 
representative should be furnished 
with a supplemental statement of the 
case and afforded an opportunity to 
respond before the record is 
returned to the Board for further 
review.  

Thereafter, the case should be returned to the Board for 
further appellate review.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the veteran until he is notified by the 
RO.  The veteran has the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


